Citation Nr: 1039614	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-28 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 
1987.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  This decision found that new and 
material evidence had not been submitted to reopen the Veteran's 
claim of entitlement to service connection for a back disorder.  

In August 2006, jurisdiction over the Veteran's claims file was 
transferred to the RO in Roanoke, Virginia.

In May 2009, the Board issued a decision which found that the 
Veteran had submitted new and material evidence to reopen his 
claim seeking service connection for a back disorder.  The 
reopened claim was then remanded to the RO for additional 
evidentiary development.


FINDING OF FACT

The evidence of record does not show a current back disorder 
related to the Veteran's military service or to any incident 
therein.


CONCLUSION OF LAW

A back disorder not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, the notice letters provided to the Veteran in March 
2005 and October 2007 included the criteria for reopening a 
previously denied claim, the criteria for establishing service 
connection, and information concerning why the Veteran's specific 
claim was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was informed 
about what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the Dingess requirements, the RO's March 2006 and 
October 2007 letters provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With these letters, 
the RO effectively satisfied the remaining notice requirements 
with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, and his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
also obtained a VA medical examination and opinion concerning the 
existence and etiology of the Veteran's current back disorder.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this case, the VA examiner who conducted the 
September 2009 VA examination of the spine had reviewed the 
Veteran's claims folder, including the Veteran's inservice and 
post service treatment records.  In addition, the VA examiner 
performed a physical examination of the Veteran, which included 
obtaining a history of this condition directly from the Veteran.  
Based upon this review and examination, the VA examiner provided 
an opinion as to the relationship between the Veteran's current 
spine disorder and his military service, and provided a 
supporting basis for the opinion provided.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion concerning the issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  

In reaching its decision herein, the Board notes that the RO, 
despite reasonable attempts, was unable to obtain records 
relating to the Veteran's alleged disability claim before the 
Social Security Administration (SSA).  Specifically, a September 
2008 response from SSA noted that they were unable to locate the 
Veteran's records.  A memorandum concluding with a formal finding 
as to the unavailability of the SSA records was added to the 
Veteran's claims folder that same month, and the Veteran was 
properly notified of VA's inability to obtain these records by a 
September 2008 RO letter, as well as a September 2008 
supplemental statement of the case.

Microfiche film of the Veteran's service treatment records was 
received by the RO in June 2010.  Copies of the service records 
on this microfiche film have been printed and added to the 
Veteran's claims file, along with the original microfiche film.  
Review of these records, however, revealed that they are merely 
copies of service treatment records previously contained in the 
evidence of record.  As such, a remand for issuance of a 
supplemental statement of the case is not necessary in this 
matter.  See 38 C.F.R. § 19.31 (2010).  

Finally, there is no sign in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology." Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  

Historically, the Veteran served on active duty in the United 
States Marine Corps from October 1979 to April 1987.  A July 1979 
pre-enlistment examination noted normal findings throughout.  An 
August 1984 treatment report noted the Veteran's complaints of 
headaches and back pain for the previous two days.  Physical 
examination revealed slight tenderness to the L4-L5 area with 
pain radiating from left to right.  The report concluded with an 
assessment of headaches and low back pain.  No follow-up 
treatment was indicated.  A November 1984 reenlistment 
examination and an October 1985 physical examination listed his 
spine as normal.  A January 1986 Report of Medical Board reported 
the Veteran's history of bilateral lower leg pain beginning 
during boot camp.  The report concluded with a diagnosis of 
bilateral tibial periostitis.  A January 1987 Report of Medical 
Board noted the Veteran's history of right heel pain beginning in 
August 1985, followed shortly thereafter by moderate pain in the 
left Achilles region and, ultimately, accompanied by moderate 
left low back discomfort.  The report noted that the back 
discomfort was transient and resolved over a six week period.  
The report concluded with a diagnosis of chronic foot pain, 
secondary to erosive enthesopathy.  

Subsequent to service discharge, a VA physical examination in 
October 1987 noted the Veteran's complaints of bilateral tibial 
cramping when squatting, standing, or walking for a long period 
of time.  A physical examination was conducted, and no complaints 
of back pain were indicated.  

A March 1990 treatment report noted that the Veteran had 
reinjured his cervical/thoracic spine by lifting at work.  A June 
1990 private treatment letter reported that the Veteran had 
presented himself for treatment in March 1990 with complaints of 
headaches, neck, and back pain for the previous three to four 
years.  The letter listed diagnoses of headache and segmental 
dysfunction of the cervical spine.  

A November 1991 VA treatment report noted the Veteran's 
complaints of left shoulder and neck pain since 1983 while in the 
military.  A November 1991 x-ray examination of the cervical 
spine revealed an impression of loss of normal cervicolordosis at 
C4-C5.  The report indicated that this "could be secondary to 
positioning, but if the [Veteran] has neck pain and has had a 
hyperflexion injury a hyperflexion sprain could have a similar 
appearance."  The report also noted an impression of 
degenerative changes at C5-C6.  A November 1991 x-ray examination 
of the lumbosacral spine was normal.  

An August 2003 private treatment report noted that the Veteran 
ambulated with a normal reciprocal gait.  X-ray examination of 
the neck revealed degenerative changes.  The report concluded 
with an impression of chronic cervical myofascial pain, poor 
posture and body mechanics, poor flexibility, and bilateral 
patellofemoral pain, with poor flexibility to the back and lower 
extremities.  

An October 2003 private treatment report noted the Veteran's 
complaints of neck and trapezius muscles pain.  A November 2003 
private magnetic resonance imaging scan (MRI) of the spine 
revealed a small central protrusion/herniated nucleus pulposus 
(HNP) at C4-C5, and moderate central HNP at C6-C7.  

A January 2005 private treatment report noted an impression of 
cervical spondylosis, without HNP or anything that appeared 
unstable.  

An April 2005 MRI of the lumbar spine revealed an impression of 
mild to moderate symmetric bulge at L4-L5, with slight decreased 
disc hydration, and no evidence of HNP.

An April 2005 private treatment letter noted that the Veteran had 
underwent an MRI that revealed a disc herniation at C6-C7, and 
that he had six months of medically documented pain.  

A May 2005 letter from private physician G. C., M.D. noted that 
the Veteran reported that he had neck and lower back pain that 
began in 1987 while he was in the military.  

A July 2005 private treatment report noted the Veteran's 
complaints of cervical and left upper extremity pain.  The report 
noted an ongoing history of cervical pain for the past three 
years.  A July 2005 operative report noted that the Veteran 
underwent anterior cervical micro discectomies at C4-C5, C5-C6, 
and C6-C7.  The report noted a postoperative diagnosis of 
cervical spondylosis, with superimposed radiculopathy.  

A September 2006 MRI of the lumbar spine revealed an impression 
of degenerative disc disease at the L4-L5 level, with mild 
diffuse disc protrusion.

In June 2008, a VA QTC examination was conducted.  The report 
noted the Veteran's history of low back pain since 1987.  The 
Veteran reported that the pain occurred constantly, and traveled 
down into his legs.  Following a physical examination, the report 
concluded that here was no diagnosis of a lumbar spine disorder 
because there was no pathology to render a diagnosis.  As for the 
Veteran's cervical spine, a diagnosis of status post cervical 
fusion with scar was provided.  The VA examiner concluded that 
there was no basis for him to state that any current lumbar or 
cervical spine issue was incurred secondary to the Veteran's 
military service.  As for the Veteran's inservice injury, the 
examiner noted that this "seemed mild and self-limiting," and 
noted that the January 1987 Medical Board Report found "mild low 
back discomfort that likewise was transient and resolved.  These 
would not be expected to cause any residual."  The examiner also 
noted that he had "no basis by which to attribute any back or 
neck pain to previously diagnosed tibial periostitis, a condition 
which does not in fact seem to be currently active."  

A January 2009 VA MRI of the lumbar spine reveal normal findings 
with the exception of a very tiny right paracentral disc 
protrusion at L4-L5.  

A February 2009 opinion letter was received from VA physician 
assistant S.D.  In this letter, S.D. opined that it was "highly 
possible that [the Veteran's back] condition is related to the 
strenuous activities required during his service."

In July 2009, the Veteran testified at a hearing before the Board 
sitting at the RO.  Specifically, the Veteran testified that he 
began to notice a pulling type sensation in his lower back when 
he went "hiking and stuff" in the military.  He indicated that 
he treated this with Motrin and hot towels.  As for his neck, he 
reported that he first noticed symptoms in his neck in the 1990s 
while working as an optical polisher.

In September 2009, a VA examination of the spine was conducted.  
The VA examiner noted that the Veteran's claims folder had been 
thoroughly reviewed.  The report noted the Veteran's complaints 
of neck and spine pain since his discharge from the service.  An 
x-ray examination of the lumbar spine revealed apparent upper 
lumbar spine mild disc space narrowing.  X-ray examination of the 
cervical spine revealed status post anterior fusion with a plate 
and screw noted from C4 through C7.  The report concluded with 
diagnoses of chronic lumbar sprain due to mild degenerative 
lumbar joint disease and mild, chronic cervical sprain, status 
post cervical discectomy and fusion, with no evidence of 
myelopathy.  The VA examiner opined that the Veteran's cervical 
and lumbar problems were not "service-connected."  In support 
of this opinion, the VA examiner noted that the Veteran had made 
no mention of any spinal problems while in the service during his 
examination, and a thorough review of the claims file revealed 
only a minor and short lived complaint of lower back pain while 
in the military, "which, in my opinion, has no bearing on his 
present circumstance."  

Although there is a current diagnosis of a back disorder, 
including chronic lumbar sprain due to mild degenerative lumbar 
joint disease and mild, chronic cervical sprain status post 
cervical discectomy and fusion, with no evidence of myelopathy, 
the probative evidence of record does not attribute the Veteran's 
current back disorder to his military service.  

Initially, the Veteran is presumed to have entered into military 
service with a normal spine.  His July 1979 pre-enlistment 
examination listed his spine as normal.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2010).  Moreover, despite his 
inservice complaints of low back pain, there is no showing of a 
chronic back disorder having been incurred during service.  While 
an August 1984 treatment report noted complaints of back pain for 
the previous two days, no follow-up treatment or complaints for 
this condition was shown.  Subsequent physical examinations in 
November 1984 and October 1985 listed his spine as normal.  A 
January 1987 Report of Medical Board noted a history of mild left 
low back discomfort back in August 1984.  This report also noted, 
however, that the back discomfort was transient and resolved over 
a six week period.  The report concluded with a diagnosis of 
chronic foot pain, secondary to erosive enthesopathy.  A back 
disorder was not found or diagnosed at the time of the January 
1987 treatment report.  

There is also no evidence of post service continuity of the same 
symptomatology, and there is no nexus shown between the Veteran's 
current back disorder and his military service.  As noted above, 
the January 1987 Report of Medical Board specifically noted that 
the Veteran's prior mild left low back pain had resolved while in 
service.  Moreover, it was not until March 1990 that any post 
service back complaint was documented, nearly three years after 
the Veteran's discharge from military service and five years 
since his last recorded complaint concerning an ongoing back 
disorder.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition).  In addition, the Veteran failed to 
reference any complaints of back pain in his May 1987 claim 
seeking service connection for other conditions.  Finally, the 
initial post service treatment concerning the Veteran's back 
related to his cervical spine, and not the lumbar area pain for 
which he was treated briefly during service.  

The Veteran's statements are competent evidence as to his 
observations concerning the manifestation of symptoms relating to 
a back disorder.  However, the Board finds the probative value of 
his contentions to be significantly reduced by his own 
inconsistency.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements, internal 
inconsistency of statements, and inconsistency with other 
evidence of record).  

Shortly after his discharge from the service, the Veteran filed a 
claim seeking service connection for bilateral tibia periostitis.  
This claim was completely silent as to any ongoing back problems.  
In similar fashion, a September 1987 VA physical examination was 
also completely silent as to any complaints concerning a back 
disorder.  It was not until March 1990 that the Veteran is shown 
to have been treated for a back disorder, and that initial 
treatment report referred to a post service lifting injury at 
work.  Although the Veteran alleges having had upper and lower 
back pain since his military service, the VA examination in 
October 1987 indicated no complaints of back pain.  Moreover, at 
the hearing before the Board, the Veteran testified that he first 
started to have neck pain while working post service as an 
orbital polisher.  

In addition, the May 2005 private medical opinion from Dr. C. and 
the February 2009 VA opinion from the physician's assistant, 
S.D., as evidence the record contradicts the facts provided by 
the Veteran to these examiners that formed the basis of the 
opinions provided.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  While the Veteran reported ongoing complaints of back 
pain starting during active duty, his January 1987 Report of 
Medical Board specifically noted that his prior low back pain had 
resolved.  In addition, his service treatment records are 
completely silent as to any complaints of cervical spine pain.  
Moreover, the Veteran has testified that he first started to have 
neck pain subsequent to his military service while working as an 
orbital polisher.  In similar fashion, a September 1987 VA 
physical examination was also completely silent as to any 
complaints concerning a back disorder.  Additionally, the May 
2005 letter from Dr. C. only reported the history that the 
Veteran provided.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional).  The 
February 2009 opinion from the physician's assistant that it was 
"highly possible that [the Veteran's back] condition is related 
to the strenuous activities required during his service," is 
speculative.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(finding that evidence favorable to the Veteran's claim that does 
little more than suggest a possibility that his illnesses might 
have been caused by service radiation exposure is insufficient to 
establish service connection).  Accordingly, the Board finds 
limited to no probative value to the opinions offered herein by 
the private physician in May 2005 and VA physician's assistant in 
February 2009.

In contrast, the opinion contained within the September 2009 VA 
examination of the spine provided by the VA physician was 
predicated on a full reading of the claims file, to include the 
Veteran's statements, and examination of the Veteran, and 
included a rationale for the opinion reached therein.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the VA 
examiner noted that the Veteran's inservice treatment was only 
for "a minor and short lived complaint of lower back pain while 
in service which, in my opinion, has no bearing on his present 
circumstance."  Accordingly, this opinion is found to be the 
most probative evidence herein.   

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 38 
C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


